Citation Nr: 0808335	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-26 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability, 
including osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A review of the record indicates that a hearing was scheduled 
before the undersigned Veterans Law Judge in February 2007.  
In correspondence dated November 2006, the veteran withdrew 
his request for a hearing.  The claim has therefore been 
certified to the Board for decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been diagnosed with left knee osteoarthritis, 
which he has attributed to an in-service knee injury.

With the exception of his separation examination, the 
veteran's service medical records are unavailable, and likely 
were destroyed by the fire at the National Personnel Records 
Center (NPRC).  In February 2005, the veteran submitted 
National Archives and Records Administration Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
indicating that the injury may have taken place in or around 
September 1953.  In later correspondence, the veteran 
acknowledged that the injury may have been in 1954.

The record contains morning reports from the veteran's unit, 
dated from October 1953 to March 1954.  A review of those 
records indicated that the veteran was hospitalized at the 
8165th Station Hospital on March 11, 1954.  The nature of his 
hospitalization is unclear.  Upon remand, a request for those 
treatment records should be made.

The separation examination revealed normal lower extremities 
and other musculoskeletal system.  Private medical reports 
from Dr. Helmy reflect extensive orthopedic treatment from 
the early 1980's onwards.  The veteran reportedly injured his 
back in motor vehicle accidents in 1982 and 2001.  He injured 
his left leg after falling in a store in 1984.  A June 1992 
entry notes that he injured his left knee on February 15, but 
the year is not legible.  There are references to "Work 
Comp" in 2002 and 2003 entries.  A November 1986 report 
refers to left knee pain, with no history of trauma.  There 
has been no request to Dr. Helmy for his complete records and 
the veteran has not been afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Request records from the veteran's March 
1954 admission at the 8165th Station 
Hospital, when he was attached to Company E, 
7th Cavalry Regiment, 1st Cavalry Division, 
Armed Forces of the Far East, at Camp 
Chitose II.  Any records obtained should be 
associated with the claims folder.  All 
attempts to gather these records should be 
documented.  

2.  After obtaining any necessary 
information and authorization from the 
veteran, obtain the veteran's complete 
treatment notes from Dr. Hany Helmy and 
associate them with the claims folder.  The 
veteran should be asked to submit any 
information regarding workers' compensation 
claims or lawsuits from motor vehicle 
accidents dealing with orthopedic or 
neurologic disability or to notify the RO of 
the law firms and medical providers who have 
that information and have the RO collect it 
and associate it with the claims folder.  

3.  After the above has been completed, the 
veteran should be afforded a VA examination 
to determine the nature and extent of any 
left knee disability currently present.  A 
copy of this remand and the claims folder 
should be made available to the examiner 
prior to the examination.  After reviewing 
the claims folder, the examiner should 
indicate whether there is a 50 percent 
probability or greater that any current left 
knee disability is related to his claimed 
left knee injury in service.  The examiner 
should review the entire claims folder, 
especially the separation examination report 
and Dr. Helmy's records (discussed herein) 
that are marked with green tabs on the right 
side of the claims folder.  A discussion of 
the reasons for any conclusions should be 
included.  

4.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issue on appeal continues to be 
denied, the veteran and his representative 
must be provided a supplemental statement of 
the case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
